Title: To Thomas Jefferson from J. Phillipe Reibelt, 3 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 3 Janv. 1805
                  
                  Ayant a la Librairie une Gravure represent. frederic le grand, et une Carte Generale des Etats unis—dont je pense, qu’il Vous fera plaisir, de les voir, et, peût etre, même de les posseder—je les ai confiè aujourdhui au Stage.
                  
                     
                        
                            Le prix de la Gravure est 
                        
                              15
                         Gourdes.
                     
                     
                        
                            et celui de la Carte
                        6
                        
                     
                  
                  Si vous n’aimez pas de les garder-je Vous prie de me les renvoyer par la même Voie-je n’en ai, que çe seul exemplaire, qui  par un Monsieur d’içi, si Vous les refusez.
                   S’il n’y a pas d’occasion par eau pour me faire parvenir les 2 Caisses, qui restent Chez Vous, je Vous prie mr, de vouloir bien le faire remettre au Stage. Je ne puis pas douter, qu’il recevra et me remettra sans obstacle des objets provenant de Vous.
                  Je suppose ma dernière lettre renfermant Vos Quittances sur Vos Assignation dans Vos mains.
                  J’ai l’honneur d’etre tres respectueusement, Votre Excellence Tr. hbl et tr. Obst st
                  
                     Reibelt.
                  
               